Stone, J.,
filed the following dissenting opinion, in which McSherry, J., concurred:
It is with some diffidence that I venture to differ in this case from the majority of the Court. I look upon the principal point as a Federal question, and am governed in my views more hy my understanding of the decisions of the Supreme Court of the United States, than hy the decisions of the State Courts.
The Act of Congress made in pursuance of the Constitution, provides, that the judgments rendered hy the State Courts “shall have such faith and credit given to them in every Court within the United States, as they have hy law or usage in the Courts of the State from whence said records are, or shall he taken.”
Notwithstanding the comprehensive language here used, several limitations have been made by the decisions of the Supreme Court to the effect of such judgments. The only one necessary to mention, and which affects this case is that stated hy Judge Marshall in the case of The Antelope, 10 Wheat., 123, that “The Courts of no country execute the penal laws of another.”
I concede to the fullest extent that rule, hut the question remains what are the penal laws of a State, and does this case come properly within that rule?
In the case of Wisconsin vs. Pelican Insurance Company, 121 U. S., 265, the State of Wisconsin instituted suit in the Supreme Court of the United States upon a judgment recovered in one of her own Courts against the Pelican Insurance Company, a Louisiana corporation, for penalties imposed by a Wisconsin statute for not making the returns to the insurance commissioner as required hy law. By the Wisconsin statute every foreign insurance company doing business in that State was required to deposit in January of each year in the office of the insurance commissioner a statement of the business of the corporation, and in default *201thereof it should forfeit five hundred dollars a month, for every month it should continue to do business after such default, and it was made the duty of the insurance commissioner to institute suit for such forfeiture in the name of the State, and one-half of the sum recovered by such suit was to be paid into the State treasury, and the other half to the insurance commissioner to pay the costs.
Under this Act a judgment was recovered by the State of Wisconsin against the Pelican Insurance Company, which the State attempted to enforce in the Supreme Court by action brought there.
This the Supreme Court decided could not be done, and says in.the decision : •
“The statute of Wisconsin, under which the State recovered in one of her own Courts the judgment now here sued on, was in the strictest sense a penal statute, imposing a penalty upon any insurance company of another State, doing business in Wisconsin without having deposited with the proper officer of the State a full statement of its property and business during the previous year. The cause of action was not any private injury, hut solely the offence committed against the State hy violating her laxo. The prosecution was in the name of the State, and the whole penalty, when recovered, would accrue to the State, and be paid, one-half into her treasury, and the other half to her insurance commissioner, who pays all expenses of prosecuting for and collecting such forfeitures. It is immaterial whether, hy the law of Wisconsin, the prosecution must be by indictment or by action. In whatever form the State pursues her right to punish the offence against her sovereignty, every step of the proceeding tends to one end , the compelling the offender to pay a pecuniary fine by way of punishment for the offence.”
The Court in the same'case also says: “The rule that the Courts of no country execute the penal laws of *202another applies not only to prosecutions and sentences for crimes and misdemeanors, hut to all suits in favor of the State for the recovery of pecuniary penalties for any violation of statutes for the protection of its revenue or other municipal laws, and to all judgments for such penalties.”
It will he readily seen from these extracts that the Supreme Court in this opinion, so much relied on, does not extend the rule, that no country will execute the penal laws of another, heyond suits brought in the name of the State for the recovery of penalties for an infraction of its revenue or municipal laws, and was careful to state in the paragraph just quoted that the cause of action was not any private injury but solely the offence committed against the State.
I think the cause of this careful definition of what actions come within the rule, can easily he found in the previous decision of the same Court.
By a statute of Connecticut, it was provided that the president and secretary of each corporation organized under their law, should annually in January and July make a statement of its affairs and deposit it with the town clerk, and if that duty was intentionally neglected, or refused to he performed, the officer so neglecting should be liable for all debts of the corporation contracted during the period of such neglect. A creditor of a corporation sued the president under this Act for a debt due to him by the corporation, in the Circuit Court of the United States, and the case (Steam-Engine Co. vs. Hibbard, 101 U. S., 188,) went eventually to the Supreme Court of the United States. In deciding the case the Supreme Court said, that the statute was penal and must be strictly construed, hut affirmed the judgment of the Circuit Court upon the ground of insufficient proof against the president.
So in Chase vs. Curtis, 113 U. S., 452, the action was brought in the Circuit Court of the United States, *203upon a judgment recovered by the creditor of a corporation against the trustees of a corporation, and the facts are somewhat similar to those in the Connecticut case. By a statute of New York the trustees of certain corporations were required to file reports of the condition of such corporations, and upon failure to do so, the trustees were made liable for the debts of the corporation. ‘Suit was brought against trustees and judgment was recovered. Action was brought on that judgment and the case went to the Supreme Court.
That Court decided that the action was penal and must be construed strictly, and decided that the judgment itself was not in that case sufficient evidence of the debt, and judgment was given for defendants.
One purpose for which I have cited these cases is to show the different meanings that the Supreme Court has given to the word penal. In the two last cited cases the Supreme Court declared in unmistakable terms, that the statutes under which the cases were brought were penal statutes, and must be construed strictly, and yet they entertained jurisdiction and decided the cases upon their merits. In the case just cited 127 U. S., the Court said that the statute was penal and refused to entertain jurisdiction. That Court evidently used the term penal in two different senses. The term penal seems to be. applied rather indiscriminately to both criminal and civil laws, but I think that Court has given us a rule by which we can determine what cases come within the rule that no country will execute the penal laws of another. It says in the citation from 127 U. S., heretofore given, that the rule covers crimes and misdemeanors, and actions brought by the State for an infraction of its laius. ' But where the State law gives an individual the right to recover damages or claims for the non-observance by other individuals or corporations of its laws, such infractions do not come within the rule.
*204But it is argued that the case of First National Bank of Plymouth vs. Price, et al., 33 Md., 498, is decisive of this, and although this suit is upon a judgment, and Price’s case was not, that the' essential nature of a case is not changed by a judgment. I think the determination in Price’s case was correct, although I think the reasons assigned are not in accord with the decisions of the Supreme Court. I think the decision in Price’s case correct, because no State is hound by the rules of comity or convenience to try cases ex delicto arising under purely local statutes of another State, and unknown to the common law, and that was Price’s case.
I think the Supreme Court in 121 U. S., meant to confine the operation of the rule that no country will execute the penal laAvs of another, to such laws as are properly classed, as criminal. It is not very easy to gÍAre any brief definition of a criminal law. It may .perhaps be enough to say that in general, all breaches of duty, that confer no rights upon an individual or person, and Avhich the State alone can take cognizance of, are in their nature criminal, and that .all such come Avithin the rule. But laws which, while imposing a duty, at the same time confer a right upon the citizens, to claim damages for its non-performance, are not criminal. If all the laws of the latter description are held penal, in the sense of criminal, that clause in the Constitution which relates to records and judgments is of comparatively little value.
There is a large, and constantly increasing, number of cases that may in one sense he termed penal, hut can in no sense he classed as criminal. Examples of these may he found in suits for damages for negligence in causing death, for double damages for the injury to stock, where railroads have neglected the State laws for fencing in their tracks, and the liability of officers *205of corporations for the debts of the company by reason of their neglect of a plain duty imposed by statute. ^
(Filed 8th February, 1889.)
I cannot think that judgments on such claims are not within the protection given by the Constitution of the United States.
I therefore think the order in this case should be affirmed. I have merely ventured to state my conclusions without any attempt whatever at an elaborate argument or citation of authorities. These views have been I think sustained by several, of the State Courts, but I have only thought it necessary to refer to the decisions of the Supreme Court, as I think the question a Federal one.